UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2056


CALECHE NJWENG BONGO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 4, 2009                   Decided:   July 2, 2009


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Celestine Tatung, AMITY, KUM & SULEMAN, PA, Greenbelt, Maryland,
for Petitioner.    Michael F. Hertz, Acting Assistant Attorney
General, William C. Peachey, Assistant Director, Ada E. Bosque,
Yamileth G. HandUber, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Caleche           Njweng       Bongo,         a        native       and        citizen    of

Cameroon,      petitions              for   review      of       an       order    of    the     Board    of

Immigration          Appeals           (“Board”)         adopting            and        affirming        the

immigration          judge’s           decision      denying               her     applications          for

asylum, withholding and withholding under the Convention Against

Torture (“CAT”).                We deny the petition for review.

               The        INA    authorizes         the      Attorney             General      to     confer

asylum on any refugee.                     8 U.S.C. § 1158(a) (2006).                      It defines a

refugee as a person unwilling or unable to return to her native

country       “because           of    persecution           or       a    well-founded          fear    of

persecution              on     account        of       race,             religion,        nationality,

membership in a particular social group, or political opinion.”

8 U.S.C. § 1101(a)(42)(A) (2006).                                 “Persecution involves the

infliction          or    threat       of    death,       torture,           or     injury      to    one’s

person or freedom, on account of one of the enumerated grounds.

.   .   .”    Li     v.       Gonzales,       405    F.3d         171,      177     (4th       Cir.   2005)

(internal quotation marks and citations omitted).

               An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);       see    8     C.F.R.       §    1208.13(a)           (2009),          and    can    establish

refugee status based on past persecution in her native country

on account of a protected ground.                                  8 C.F.R. § 1208.13(b)(1)

(2009).            Without       regard       to    past         persecution,            an    alien     can

                                                    2
establish         a    well-founded         fear     of       persecution        on    a   protected

ground.       Ngarurih           v.    Ashcroft,         371       F.3d   182,    187      (4th    Cir.

2004).        A       determination         regarding          eligibility        for      asylum      or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                                        INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                            Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.             8 U.S.C. § 1252(b)(4)(B) (2006).                          Legal issues are

reviewed de novo, “affording appropriate deference to the BIA’s

interpretation            of     the       INA    and        any     attendant        regulations.”

Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                                              This

court    will         reverse     the      Board        only       if   “the    evidence      .    .    .

presented was so compelling that no reasonable factfinder could

fail    to    find       the     requisite          fear       of       persecution.”         Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).

              An         immigration             judge        may        make    a      credibility

determination           on     any     inconsistency,              inaccuracy,        or   falsehood

“without regard to whether [it] . . . goes to the heart of the

applicant’s            claim.”         8    U.S.C.        §    1158(b)(1)(B)(iii)            (2006).

“[I]n     evaluating             an        asylum        applicant’s            credibility,           an

[immigration judge] may rely on omissions and inconsistencies

that     do   not        directly          relate       to     the      applicant’s        claim       of

                                                    3
persecution        as   long      as     the   totality             of    the       circumstances

establish that the applicant is not credible.”                                    Lin v. Mukasey,

534 F.3d 162, 164 (2d Cir. 2008); see also Mitondo v. Mukasey,

523   F.3d    784,      787-88     (7th      Cir.    2008)          (noting         that   the    new

statute      abrogates         decisions           that        focus         on     whether       the

inconsistency or omission goes to the heart of the applicant’s

claim for relief).

              This       court         reviews        credibility                  findings       for

substantial        evidence.            A    trier        of       fact       who     rejects      an

applicant’s        testimony        on       credibility             grounds         must     offer

“specific, cogent reason[s]” for doing so.                               Figeroa v. INS, 886

F.2d 76, 78 (4th Cir. 1989).                   “Examples of specific and cogent

reasons include inconsistent statements, contradictory evidence,

and   inherently        improbable          testimony          .    .    .    .”       Tewabe     v.

Gonzales, 446 F.3d 533, 538 (4th Cir. 2006) (internal quotation

marks and citations omitted).                  This court accords broad, though

not unlimited, deference to credibility findings supported by

substantial evidence.              Camara v. Ashcroft, 378 F.3d 361, 367

(4th Cir. 2004).            If the immigration judge’s adverse credibility

finding      is    based     on   speculation         and          conjecture        rather      than

specific and cogent reasoning, however, it is not supported by

substantial evidence.             Tewabe, 446 F.3d at 538.

              We     find    substantial         evidence           supports         the    adverse

credibility        finding.         Given      that       finding            and    the    lack    of

                                               4
corroborating evidence, we find the record does not compel a

different   result   with   respect         to    the   denial   of    asylum     and

withholding from removal.        We also find the record does compel a

different result with respect to the denial of relief under the

CAT.

            Accordingly,    we   deny       the   petition    for     review.      We

dispense    with   oral    argument     because         the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                        5